Citation Nr: 1426710	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).

In May 2011, a video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

In September 2011, the Board remanded the claim for further development of the evidence.

In July 2012 and April 2013 the Veteran submitted new evidence.  He waived consideration of this new evidence in August 2013.  

In April 2014, the Board sent the Veteran a letter asking him to clarify his choice of representative as the record indicated a discrepancy regarding who represented him.  Specifically, a September 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the most recent VA Form 21-22 of record, reflects that he chose to have the New York State Division of Veterans' Affairs as his representative.  However, since that time evidence has been submitted by the Disabled American Veterans.  The April 2014 letter asked the Veteran to inform the Board within 30 days from the date of the letter whom he wished to have represent him and stated that if the Board did not receive a response to the letter within that time the Board would assume that he wished to have the New York State Division of Veterans' Affairs represent him.  The Veteran did not respond to the Board's letter; hence, his representative remains the New York State Division of Veterans' Affairs for purposes of this appeal.




FINDING OF FACT

The Veteran's acquired psychiatric disorder other than PTSD has not been shown to be related to his active service, including to any incident or treatment therein.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder other than PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, a January 2010 post-adjudication letter notified the Veteran of the evidence and information necessary to substantiate a claim for service connection for an acquired psychiatric disorder other than PTSD.  The letter advised the Veteran of the information and evidence needed to support such a claim and described in detail how VA assigns disability ratings and effective dates for awards.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  The letter also advised the Veteran of his and VA's responsibilities under the VCAA.  38 C.F.R. § 3.159(b)(1).  The claim was subsequently adjudicated in May 2010, March 2011, and June 2012 supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  Thus, VA satisfied its duty to notify.

Regarding VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service personnel records, service treatment records (STRs), VA treatment records, a medical release summary from the Pennsylvania Department of Corrections, the reports of February 2010 and October 2011 VA examinations, and multiple lay statements.  In a July 2012 statement, the Veteran indicated that he was seeing a psychologist for his depressive disorder.  However, the Veteran did not indicate whether he was seeing a VA or private psychologist.  As noted, the record contains pertinent VA treatment records.  The Veteran has not specifically reported that he is seeking private psychological treatment and in March and September 2013 he indicated that he had no other evidence to submit.  Thus, the Board concludes that VA has obtained all pertinent and available evidence identified by the Veteran.  

There is also substantial compliance with the Board's September 2011 remand directives in that the Veteran was scheduled for a VA examination in October 2011 and the appeal was readjudicated by a June 2012 SSOC.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The October 2011 VA examiner reviewed the Veteran's claims file, considered the Veteran's lay statements, and thoroughly responded to the questions asked by the Board.  Therefore, that opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The September 2011 remand also requested that the Agency of Original Jurisdiction (AOJ) review the claims file and ensure that its notification letter complied with the requirements of Clemons v. Shinseki, 23 Vet. App. 1 (2009), regarding that case's holding that the scope of a mental health disability claim includes any mental disability reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The record does not reflect that the AOJ took any specific action in conjunction with this request.  However, the AOJ's January 2010 notification letter expands the Veteran's claim to include any mental condition; thus, no further action was needed to substantially comply with the remand directive.  Thus, the Board concludes that the record reflects substantial compliance with the Board's remand directives.

The Veteran also was provided an opportunity to set forth his contentions during the May 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim of service connection, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issue for additional development, which included scheduling the Veteran for a VA examination to determine the nature and etiology of an acquired psychiatric disorder other than PTSD.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Legal Criteria and Analysis

The Veteran alleges that he has an acquired psychiatric disorder other than PTSD that is related to his experiences in service and treatment he received during service.  The Veteran's claim seeking entitlement to service connection for PTSD was denied in a September 2011 Board decision.  The Veteran did not appeal that decision to the Court; thus, it is final, and any evidence related solely to PTSD will not be discussed further in this decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The record reflects that during the appeal period, the Veteran has received diagnoses of depressive disorder, not otherwise specified; major affective disorder; anxiety disorder, not otherwise specified; psychotic disorder, not otherwise specified; alcohol dependence; and cocaine dependence.  See January 28, 2010 VA treatment record; February 2010 letter from VA social worker M.C.  Thus, the first element required for service connection is met.

Regarding whether the Veteran is entitled to service connection on a presumptive basis for psychosis as a chronic disease, the preponderance of the evidence is against a finding that a psychosis manifested in the Veteran's first postservice year to a degree of 10 percent or more.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.384.  The record reflects a February 2010 diagnosis of psychotic disorder, not otherwise specified.  38 C.F.R. § 3.384.  However, this diagnosis is the first indication of such a psychiatric disability and it was made more than 38 years after the Veteran's service discharge.  Consequently, service connection for a psychosis on a presumptive basis as a chronic disease is not warranted.  

Furthermore, the record does not reflect that a psychosis was seen in service and there is no lay evidence reflecting continuity of symptomatology of psychotic disorder symptoms since service; thus, it is not necessary to further address evidence regarding continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.  Notably, even if there was a condition noted in service that was indicative of psychosis, medical expertise would be required to relate the Veteran's present disability etiologically to any post-service symptoms, since this determination is not one that is capable of observation by a lay person.  See Savage v. Gober, 10 Vet. App. 488, 497-98 (1997); Walker, 708 F.3d at 1336, 1340 n.5.  As explained below, the probative medical evidence of record concludes that the Veteran's current psychiatric disability is unrelated to any incident that occurred in service.

Regarding whether there is an in-service event, the Veteran has specifically alleged that two separate events during service caused him mental distress.  The first alleged event is that he was abused by a guard while incarcerated for an Article 15 in November 1970.  He has reported that the guard put a gun to his head and a pitchfork to his stomach, pistol whipped him, beat him with a flashlight, and harassed him during his seven day confinement.  Although the Veteran is competent to testify as to the facts and circumstances of his service, his statements are unsupported (and contradicted) by other evidence of record; therefore, his account of the altercations during his time in the stockade are deemed not credible.  Significantly, the Veteran's STRs are silent for any notations that he was treated in service for the results of any alleged beatings.  He has submitted no lay statements of service comrades to corroborate his allegations and his own statements about the event have been contradictory.  Specifically, in a January 2003 statement, he indicated that multiple military police officers assaulted him, while in a September 2008 statement, he reported that only one sergeant assaulted him.  He failed to provide the full name of this sergeant at that time.  The inconsistent statements and the lack of any corroborating evidence damage the Veteran's credibility.  

Additionally, the record reflects the Veteran was examined and hospitalized by VA in 1996 and 1997.  However, at no time was this event alleged as causing his psychiatric symptoms.  In a September 1997 claim for nonservice-connected pension, the Veteran attributed the onset of depression to December 1995.  He made no allegation that he had psychiatric symptoms associated with an in-service event.  Medical treatment records in the file show no mention of the Veteran's alleged harassment/assault until 2001 (after he filed his initial claim of service connection for PTSD and over 30 years after the alleged incident).  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

Regarding the second alleged in-service incident, the Veteran has reported that he was involved in a racial beating in Korea in October 1972 which hurt him so badly that he was hospitalized.  The Veteran's STRs do not corroborate his account.  The Board is cognizant that it cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence or because medical records are silent as to an alleged injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011).  However, the Veteran's STRs appear to be complete.  Additionally, the Veteran received treatment for anxiety and nervousness in late October 1972 and early November 1972, but did not report at that time that he had recently been hospitalized.  In the Report of Medical History completed by the Veteran at his November 1972 service discharge, he failed to provide any evidence of having sustained injuries.  He reported he had been hospitalized, although he did not provide details of the hospitalization and denied significant medical or surgical history.  However, it appears from the STRs that the hospitalization may have been when he was evaluated by physicians upon discharge to determine whether he had a diagnosable medical or psychiatric condition.  He also specifically denied at separation that he had "any illness or injury other than those already noted."  The physical complaints the Veteran reported did not involve injuries but rather symptoms the Veteran experienced during service.  Based on the above evidence that is contemporaneous in time to the alleged hospitalization, the Board concludes that the absence of evidence of the alleged hospitalization is negative evidence that the event occurred.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (indicating that the Board can find that the absence of medical evidence is substantive negative evidence if it concludes that the records are complete in relevant part and that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred).  Therefore, the Board finds the Veteran's account of this event not credible.

As the Board has concluded the accounts of these in-service events are not credible, it will not further consider any evidence or opinion of record based on them.

The record does, however, reflect in-service complaints of psychiatric symptoms.  STRs reflect that the Veteran was treated on multiple occasions in October and November 1972 with complaints of nervousness, difficulty sleeping, and depression.  He reported having trouble at work, including having problems with his supervisor.  On November 1972 separation examination, psychiatric evaluation was noted as abnormal and mild depression asymptomatic was noted.  It was further explained that the Veteran had been seen for a multitude of complaints, including headaches, frequent indigestion, trouble sleeping, depression, and excessive worry that stemmed from an immature personality.  

A November 1972 evaluation at the Veteran's request found that he did not have a diagnosable physical or mental condition.  It was noted that his condition was a personality-behavior defect that was best described as immature personality.  The evaluating physicians noted the Veteran did not like being in Korea, did not like his job, and did not like being away from his spouse.  They noted that medical interventions were unlikely to change the Veteran's behavior as such behavior patterns were relatively fixed and resistant to known therapeutic manipulation.  The physicians recommended dealing with the Veteran's behavior problems administratively, rather than medically.  

Service personnel records reflect the Veteran received a general discharge from service based on a character and behavior disorder diagnosed as immature personality.  

Thus, the evidence reflects the Veteran sought treatment in service for symptoms potentially related to a psychiatric disability and the second element of service connection is met.

What remains to be shown is whether there is an etiological relationship between the Veteran's in-service treatment and his current psychiatric disability.  When evaluating the evidence of record on this question, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all evidence, keeping in mind the command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the benefit of the doubt in resolving such issues shall be given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

On October 2011 VA examination by a psychologist, the Veteran reported that his childhood and teenage years were terrible.  His mother left his father when he was 12 or 13 and his father was physically and emotionally abusive.  He reported that his military career ended when he told his CO that he could not take it anymore.  The examiner noted this report was at odds with the Veteran's records which indicated he was discharged because of disciplinary problems.  The Veteran also stated that racism during his service led to stressful experiences, such as always being given the worst jobs, like cleaning the latrines.  The examiner concluded that it was less likely than not that the Veteran's claimed condition was caused by his military service.  He reported that many current factors were contributing to the Veteran's mental disorder, including not holding a job and having marital troubles.  The examiner acknowledged the record of depressive symptoms during service, but concluded that they were related to his experiences at the time and did not represent an endogenous depression.  He also pointed out that depression did not prevent the Veteran from attending Bible College after service, which suggested his symptoms were situationally tied.  The examiner noted that there were many other issues in the Veteran's life, such as legal problems and substance abuse that could cause depression and functional difficulties.  Additionally, he commented that the record was fairly consistent in noting that the Veteran's substance abuse was the primary cause of his difficulties and that his difficult childhood with physical abuse could also be a major contributor to any psychiatric diagnosis.

The record contains no medical opinion that contradicts this opinion.  The opinion reflects that the psychologist considered pertinent evidence, including service records and the Veteran's statements, in reaching his medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  He also provided a clear rationale regarding his opinion and discussed alternative etiologies for the Veteran's psychiatric disorder.  The Board places great weight on this opinion and finds it persuasive of a conclusion that the Veteran's current acquired psychiatric disorder other than PTSD is not related to his service, to include to treatment received therein.  

Additionally, regarding the Veteran's diagnosed substance abuse disorders, on February 2010 VA examination, the Veteran reported that he began abusing alcohol and drugs to help him deal with his mental pain.  The examiner concluded that the Veteran's substance abuse disorders were secondary to his PTSD.  As noted above, the Board's September 2011 decision denying the Veteran's claim of service connection for PTSD is final; therefore, an opinion finding that his substance abuse disorders are secondary to his PTSD has no weight of probative value.

The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


